[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 3, 2007
                              No. 07-11215                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 03-03103-CV-CAM-1

YOLANDA SEDLAK,

                                                   Petitioner-Appellant,

                                   versus

E. W. SESSIONS, Warden,
Washington State Prison,

                                                   Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (October 3, 2007)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
       Yolanda Sedlak, who was convicted in Georgia state court of felony murder

for the stabbing death of her husband, Robert Sedlak, appeals the district court’s

denial of her counseled petition for writ of habeas corpus, filed pursuant to 28

U.S.C. § 2254. In her petition, Sedlak argued that her trial counsel was ineffective

for failing to timely uncover evidence that the victim had committed prior acts of

violence against third parties, which would have supported her defense that she

was suffering from battered woman’s syndrome when she stabbed her husband,

pursuant to Chandler v. State, 261 Ga. 402, 407 (Ga. 1991).1 On direct appeal, the

Georgia Supreme Court rejected Sedlak’s ineffective-assistance-of-counsel claim.

Sedlak now argues that the Georgia Supreme Court’s holding was unreasonable

given the facts presented at trial and the prevailing law regarding ineffective-

assistance claims. For the reasons discussed below, we affirm.

       Approximately one month before Sedlak’s trial, Sedlak’s trial counsel filed a

notice of her intention to introduce evidence of the victim’s prior acts of violence,

namely, committing simple battery against “the son of Debbie Sedlak.” In the

notice, Sedlak reserved the right to supplement or amend this evidence. Then,

approximately one week after her trial had begun, Sedlak’s trial counsel filed



       1
         In Chandler, the Georgia Supreme Court held that “evidence of specific acts of violence
by a victim against third persons shall be admissible where the defendant claims justification.”
261 Ga. at 407.

                                               2
another notice of her intention to introduce evidence of the victim’s prior acts of

violence, namely, against Debra Sedlak, a previous wife of the victim.

       However, when Sedlak attempted to call as witnesses Daniel Holloway, who

was “the son of Debbie Sedlak” referred to in Sedlak’s first notice, and Debra

Sedlak, the previous wife referred to in Sedlak’s second notice, the state objected

on the grounds that Sedlak’s notices were incomplete and untimely.2 During a

proffer, Daniel Holloway and Debra Sedlak both indicated that they would testify

to an incident in which the victim beat Daniel Holloway with a baseball bat. The

trial court sustained the state’s objections. The trial court, however, allowed Debra

Sedlak and her daughter, Tracy Holloway, to testify to an incident in which the

victim got drunk and destroyed Tracy Holloway’s porcelain figurine collection

when she was 15 or 16 years old, and then punched her and hit Debra Sedlack

when they protested.

       After her trial, Sedlak, represented by new counsel, filed a motion for a new

trial, arguing that her trial counsel was ineffective for failing to hire private

investigators to timely uncover Debra Sedlak’s testimony. The trial court held

hearings on this motion. At these hearings, two private investigators testified that


       2
         Pursuant to Georgia Uniform Superior Court Rules 31.1 and 31.6, a criminal defendant
who intends to introduce evidence of prior violent acts committed by the victim against a third
party must notify the prosecution at least ten days before trial, unless the time is shortened or
lengthened by the trial court.

                                                3
they were hired in connection with Sedlak’s murder trial approximately two years

before that trial began, but that Sedlak’s trial counsel terminated this investigation

and diverted their attention to other matters in which Sedlak was involved, such

that they were never asked to, and never did, investigate the victim’s background.

      Also, Sedlak’s trial counsel testified as follows. As part of his pre-trial

preparation, he personally visited courthouses, record rooms, the homes of the

victim’s ex-wives, and the offices of police officers in search of evidence of any

prior violent acts committed by the victim. His investigation did not yield any

usable evidence. Confident that he had exhausted all avenues of investigation and

knowing that Sedlak wanted to “get this matter behind her,” Sedlak’s trial counsel

went ahead with the trial. On the first day of the trial, however, he hired a private

investigator in a last-ditch effort. He had not hired one earlier because he believed

that Sedlak had very limited resources. Ultimately, this private investigator

discovered information that led Sedlak’s trial counsel to Debra Sedlak. The district

court denied Sedlak’s motion for a new trial .

        Sedlak then filed a direct appeal to the Georgia Supreme Court on, inter

alia, ineffective-assistance-of-counsel grounds. The Georgia Supreme Court made

the following findings of fact.

      A neighbor placed a 911 call to report a stabbing at the mobile home
      occupied by the Sedlaks. The officers arrived at the Sedlaks’ residence

                                           4
to find the victim on the floor in the master bedroom. He had been
stabbed several times with a five-inch kitchen knife; the fatal wound
had pierced the heart. While the police were investigating, Sedlak
confessed to another neighbor (an off-duty police officer) that she had
stabbed the victim.

Sedlak received Miranda warnings at the scene; she agreed to talk
with the officers and consented to a search of her residence. In this
initial statement, she told the officers that she and the victim had been
arguing and while she was in the kitchen preparing dinner, he
approached her with a knife in his hand; that she used a kitchen knife
to “just poke at him”; and that he walked to the bedroom where she
found him a few minutes later on the floor. She was unable to account
for the presence of bruises on her arms and legs. A State-administered
intoximeter test showed Sedlak’s blood alcohol level to be .103.

Sedlak was taken to the sheriff'’s office later that evening where she
was again read her Miranda rights and she executed a written waiver.
She gave a second statement to the investigating officers in which she
described her two-month marriage to Robert as tumultuous and
abusive. She related the same version of the stabbing as she had
previously.

Two days later, the police asked to interview Sedlak again. She
received fresh Miranda warnings, and this time she admitted that the
victim was unarmed when she stabbed him, and that she planted a
knife near the body because she was afraid that she would be arrested.
She claimed that the victim had been physically abusive toward her,
but acknowledged that she had never reported the alleged abuse.

Two forensic pathologists testified that it would have required a
significant amount of force to inflict the fatal wound because the
murder weapon was not particularly sharp or pointed, and the entire
blade of the five-inch knife had penetrated the victim's chest. Both
experts opined that a “poke” or accidental motion would have been
insufficient force to inflict the fatal wound. The experts further
testified that the bruises to Sedlak’s extremities were consistent with
chronic alcohol abuse; and that the absence of bruises to her face,

                                    5
      head, and upper chest indicates that she does not appear to have been
      beaten.

      After presenting a prima facie case of justification, the defense offered
      expert testimony that Sedlak experienced both chronic post-traumatic
      stress disorder and battered person syndrome.

      . . . At a hearing on the motion for new trial, trial counsel testified that
      one month prior to trial, he filed a notice of intent under Chandler.
      That notice included the information that was known to counsel at the
      time, i.e., two separate incidents of physical abuse by Robert Sedlak
      directed at the children of his former wives; and it contained a request
      to amend the notice as other evidence is discovered. In preparation for
      trial, counsel attempted to locate other witnesses who could testify to
      specific acts of violence directed against them by the victim, but
      without success. Counsel employed a private investigator, but despite
      the investigator’s efforts, no Chandler material was uncovered in this
      case. While counsel did locate two additional witnesses who could
      testify to the victim’s treatment of two of his former spouses, counsel
      deemed that the information was not helpful to the justification
      defense and he made the tactical decision not to amend the Chandler
      notice with regard to those persons.

      After the first week of trial, a second private investigative agency
      hired by the defense located a stepson of the victim who related that
      he had been physically and mentally abused by the victim about ten
      years earlier. Through this witness, defense counsel was able to make
      contact with Debra Grant,3 a former wife of the victim. It was shown
      that Grant had generally attempted to conceal her whereabouts from
      Robert Sedlak following the termination of their marriage, and that
      she had changed her last name twice since that time.

      Defense counsel sought to amend his Chandler notice and to offer
      testimony from this witness that she and her children had suffered a
      pattern of physical and mental abuse at the hands of Robert Sedlak


      3
        The Supreme Court used Debra Sedlak’s name from a marriage subsequent to her
marriage to the victim.

                                            6
      during the course of their marriage. The State objected based on
      untimely notice under [Georgia Uniform Superior Court Rules 31.1
      and 31.6]. Defense counsel made the necessary proffer by questioning
      Grant and her son concerning specific acts of violence directed against
      them by the victim. The trial court disallowed a great portion of the
      proffered testimony, finding that the State had been prejudiced by the
      lack of notice. However, Grant and two of her children were permitted
      to testify before the jury to limited acts of violence directed against
      them by Robert Sedlak because those acts were known to the
      prosecution.

      When asked at a hearing on the motion for new trial why he did not
      seek a continuance or waive his speedy trial demand, defense counsel
      replied that he felt confident that the defense had exhausted all their
      efforts to locate additional Chandler material, that they were otherwise
      prepared for trial, and that his client urged him to get the case
      concluded.

Sedlak v. State, 275 Ga. 746, 747, 752-53 (Ga. 2002) (internal footnote omitted).

      Given these findings of fact, the Georgia Supreme Court held that “[t]he

record amply support[ed] the trial court’s finding that counsel’s performance in

this regard did not fall below the range of reasonable professional conduct,” per

Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 2069, 80 L.Ed.2d

674 (1984). Sedlak, 275 Ga. at 752-53. The Georgia Supreme Court specifically

noted that (1) Sedlak’s trial counsel’s first notice included all the information that

he knew at the time and explicitly requested leave to amend if and when further

information was found; (2) Debra Sedlak “generally attempted to conceal her

whereabouts”; and (3) Sedlak’s trial counsel stated that he did not seek a



                                           7
continuance because he felt confident that he had exhausted all efforts to locate

additional Chandler evidence, otherwise was prepared for trial, and Sedlak wanted

to begin. Id.

      After reviewing the Georgia Supreme Court’s decision, the district court

denied Sedlak’s § 2254 petition. The district court reasoned that, while it was

obvious in hindsight that Sedlak’s trial counsel had prematurely terminated his

private investigators’s pre-trial investigation into the murder charge, it would not

have been so obvious to Sedlak’s trial counsel in the midst of his preparations that

further investigation would have revealed Debra Sedlak’s testimony. On Sedlak’s

subsequent motion, the district court granted a certificate of appealability as to

whether Sedlak’s trial counsel’s assistance was ineffective.

      Pursuant to § 2254,

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                (1) resulted in a decision that was contrary to, or involved
                an unreasonable application of, clearly established
                Federal law, as determined by the Supreme Court of the
                United States; or

                (2) resulted in a decision that was based on an
                unreasonable determination of the facts in light of the
                evidence presented in the State court proceeding.



                                             8
28 U.S.C. § 2254(d)(1) and (2).

      Regarding § 2254(d)(1), a state court decision is “contrary to” clearly

established federal law “if either (1) the state court applied a rule that contradicts

the governing law set forth by Supreme Court case law, or (2) when faced with

materially indistinguishable facts, the state court arrived at a result different from

that reached in a Supreme Court case.” Putnan v. Head, 268 F.3d 1223, 1241 (11th

Cir. 2001). A state court conducts an “unreasonable application” of clearly

established federal law “if it identifies the correct legal rule from Supreme Court

case law but unreasonably applies that rule to the facts of the petitioner’s case” or

if it “unreasonably extends, or unreasonably declines to extend, a legal principle

from Supreme Court case law to a new context.” “[A]n ‘unreasonable application’

is an ‘objectively unreasonable’ application.” Id.

      The Supreme Court law that governs ineffective-assistance-of-counsel

claims is set out in Strickland. Per this law, a defendant must demonstrate both

professional error and prejudice to the outcome of the proceedings, and the failure

to demonstrate either is dispositive of the claim against the petitioner. Strickland,

466 U.S. at 697, 104 S.Ct. at 2069. Counsel’s performance is deficient only if it

falls below the wide range of competence demanded of attorneys in criminal cases.

Id. at 688, 104 S.Ct. at 2065. Counsel’s deficient performance is prejudicial if



                                            9
there is a “reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694, 104 S.Ct. at 2068.

Specifically with regard to trial counsel’s duty to investigate his client’s case, the

Supreme Court has held that “counsel has a duty to make reasonable investigations

or to make a reasonable decision that makes particular investigations unnecessary”

and that “a particular decision not to investigate must be directly assessed for

reasonableness in all the circumstances, applying a heavy measure of deference to

counsel’s judgments.” Id. at 690-691, 104 S.Ct. at 2066.

      Regarding § 2254(d)(2), which applies when the state court’s decision was

based on an unreasonable determination of the facts, “the petitioner must rebut the

presumption of correctness [of a state court’s factual findings] by clear and

convincing evidence.” Gilliam v. Sec’y for Dept. of Corr., 480 F.3d 1027, 1032

(11th Cir. 2007) (alteration in original) (citing 228 U.S.C. § 2254(e)(1) (holding

that “a determination of a factual issue made by a State court shall be presumed to

be correct” and “[t]he applicant shall have the burden of rebutting the presumption

of correctness by clear and convincing evidence”)).

      As a preliminary matter, although Sedlak stated in her § 2254 petition that

the Georgia Supreme Court’s decision was based on an unreasonable determination

of the facts, she fails to present any argument or evidence in support of this



                                           10
statement. See Gilliam, 480 F.3d at 1032. Moreover, our review of the Georgia

Supreme Court’s findings of fact reveals that they are a reasonable determination

of the evidence presented at trial and at the hearings on Sedlak’s motion for a new

trial. See Sedlak, 275 Ga. at 747. Accordingly, Sedlak is not eligible for habeas

relief pursuant to § 2254(d)(2). See 28 U.S.C. § 2254(d)(2).

      As to § 2254(d)(1), the record shows that the Georgia Supreme Court

applied the appropriate Supreme Court rule, namely, Strickland. See Putnam, 268

F.3d at 1241; Sedlak, 275 Ga. at 752-53. The record also shows that the Georgia

Supreme Court’s application of Strickland to the facts was objectively reasonable.

See Putnam, 268 F.3d at 1241. First, Sedlak’s trial counsel did not commit any

unprofessional error. See Strickland, 466 U.S. at 697, 688, 690-91, 104 S.Ct. at

2069, 2065, 2066. Sedlak’s trial counsel’s decision to divert his pre-trial private

investigators to other matters was not unreasonable, as he already had visited

courthouses, record rooms, the homes of ex-wives, and the offices of police

officers and had found no usable evidence that the victim had abused third parties.

Likewise, the decision not to hire a private investigator earlier in the investigation

was not unreasonable, as Sedlak’s trial counsel already had made the above

investigative efforts to no avail and as he believed that Sedlak had limited means.

      Second, any errors committed by Sedlak’s trial counsel did not prejudice her



                                           11
defense. See Strickland, 466 U.S. at 694, 697, 104 S.Ct. at 2068, 2069. The state

presented extensive evidence of her guilt, including her confessions. See Sedlak,

275 Ga. at 747. Also, the jury was exposed to evidence that Sedlak may have

stabbed her husband while suffering from battered woman’s syndrome and that the

victim had hit both Debra Sedlak and Tracy Holloway in the past. See Sedlak,

275 Ga. at 747. Therefore, there is no reasonable probability that the jury would

have reached a different result had it heard more testimony of the victim’s prior

violence. See Strickland, 466 U.S. at 694, 104 S.Ct. at 2068. Accordingly, Sedlak

is not eligible for habeas relief pursuant to § 2254(d)(1). See 28 U.S.C.

§ 2254(d)(1). Therefore, we affirm the district court’s denial of Sedlak’s § 2254

petition.

       AFFIRMED.




                                         12